Motion to dismiss appeal taken by plaintiff-appellant, Julius Sarroff, granted, with $10 costs. That branch of the motion seeking to dismiss appeal taken by plaintiff-appellant, Samuel Sarroff, granted, with $10 costs unless the appellant, Samuel Sarroff, procures the record on appeal and appellant’s points to be served and filed on or before September 12, 1961, with notice of argument for the October 1961 Term of this court, said appeal to be argued or submitted when reached. Motion by plaintiff-appellant, Samuel Sarroff, to dispense with printing denied. Concur — Botein, P. J., Breitel, Stevens, Eager and Bergan, JJ.